Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed August 21, 2019 has been entered.  Claims 1-60 are canceled. Claims 61-78 are new and currently pending for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-78 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 61 and 78 recite the limitation “said sensor device is not in direct contact with the disposable absorbent article”.  This limitations is regarded as a negatively recited limitation that is not 
Claims 62-77 are rejected to for being dependent on claim 61.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61-78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maiershon et al. (US PG Pub 2015/0201846) in view of Berg et al. (US PG Pub 2015/0066187) and Teague (US Pat 8,405,502).
Regarding claims 61, 68, 72-75, 77, 78, Maiershon et al. discloses a monitoring system for vital signs of a user of a disposable absorbent article 806 which comprises a sensor device 826 (fig. 6c) and a receiver 314 ([0216]), 412 ([0225]), wherein said system is characterized in that said sensor device is placed in contact with the user ([0254-0255).  Maiershon et al. does not expressly disclose that the sensor device is not in direct contact with the disposable absorbent article.  Maiershon et al. teaches it is a known equivalent in the art for a sensor to be disposed on a disposable absorbent article (fig. 6c), or instead on a bracelet (fig. 6a) or a headband (fig. 6b), the sensor still in contact with the user and monitoring vital signs ([0246-0255]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maiershon et al. to use a bracelet or a headband as taught in Figures 6a-b and to therefore rearrange the sensor to not be in direct contact with the disposable absorbent article, as Maiershon et al. teaches these attachment means are known equivalents in the art, such a modification would not alter the operation of the device and such a modification would be reasonably predictable.  Maiershon et al. does not disclose a bi-dimensional code, wherein the system is configured to be triggered through the reading of the bi-dimensional code by the receiver, such that the bi-dimensional code is placed inside a packaging of the disposable absorbent article.  Collins et al. however, discloses that the absorbent article is disposable but the receiver is not, and is designed to be reusable from article to article (col. 3, lines 25-32).  Berg et al. teaches it is known in the art for a unique identifier such as a bar code to be placed within the packaging of a disposable absorbent material in order to uniquely identify the product to a receiver device ([0052]).  Teague teaches it is known in the art for a receiver 3 to read a barcode associated with a device 1 that is associated with a plurality of sensors 2a-2d, the reading of the barcode triggering the system (col. 6, lines 45-53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Maiershon et al. to include a bar code associated with the disposable absorbent article and for the receiver to scan the bar code as taught by Berg et al. in 
Regarding claims 62-66, Maiershon et al. discloses the sensor device comprises a sensor programmed to read at least one vital sign (“temperature” [0178], “pulse oximeter” ([0245]) and a frame (“bracelet”) inside which said sensor is placed ([0247]).
Regarding claim 67, Maiershon et al. discloses the sensor device is rechargeable through a USB, replaceable batteries, rechargeable batteries or through sunlight ([0176]).  
Regarding claims 69-71, Maiershon et al. in view of Berg et al. discloses the bar code is printed on an insert within the packaging ([0052]) and does not expressly disclose the location of the bar code is printed on an outer part of at least one disposable absorbent article that is placed inside the packaging or printed on an outer part of the packaging of the disposable absorbent article but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relocate the location of the bar code to the claimed areas since it has been held that rearranging parts of an invention involves only routine skill in the art, the results of such a rearrangement would have been reasonably predictable, and positioning the bar code to these claimed locations would have yielded the same effective result as compared to if the bar code were inserts within the packaging.  
Regarding claim 76, Maiershon et al. does not expressly disclose the receiver is configured to upload data of the vital signs of the user to the internet, such that the data may be read by a mobile device located at any distance from the sensor device.  Teague teaches it is known in the art for a receiver to upload data of vital signs of a user to the internet, such that the device may be read by other devices located at any distance from the sensor device (fig. 8).  It would have been obvious to one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792